— Per Curiam.
On the trial the plaintiff offered in evidence a portion of the account between the parties, as kept by the defendant, which was received. The defendant then offered in evidence the remainder of the same account, which was objected to as incompetent and immaterial. This objection was sustained. In this the referee erred. The plaintiff having offered and the referee having admitted a part of the account, the defendant was entitled to have the -whole admitted. Judgment reversed and a new trial ordered, with costs to abide the event.